ILLINOIS OFFICIAL REPORTS
                                        Supreme Court




                                In re Shelby R., 2013 IL 114994




Caption in Supreme         In re SHELBY R., a Minor (The People of the State of Illinois,
Court:                     Appellant, v. Shelby R., Appellee).



Docket No.                 114994


Filed                      September 19, 2013


Held                       Where a minor was adjudicated delinquent for underage consumption of
(Note: This syllabus       alcohol and subsequently violated the conditions of her probation, the
constitutes no part of     Juvenile Court Act controlled and did not permit commitment to the
the opinion of the court   Department of Juvenile Justice.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Fourth District; heard in that
Review                     court on appeal from the Circuit Court of Champaign County, the Hon.
                           Harry E. Clem, Judge, presiding.




Judgment                   Affirmed.
Counsel on               Lisa Madigan, Attorney General, of Springfield, and Julia Rietz, State’s
Appeal                   Attorney, of Urbana (Michael S. Scodro, Solicitor General, and Michael
                         M. Glick and John R. Schleppenbach, Assistant Attorneys General, of
                         Chicago, and Patrick Delfino, Robert J. Biderman and Anastacia R.
                         Brooks, of the Office of the State’s Attorneys Appellate Prosecutor, of
                         Springfield, of counsel), for the People.

                         Michael J. Pelletier, State Appellate Defender, Karen Munoz, Deputy
                         Defender, and Jacqueline L. Bullard, Assistant Appellate Defender, of the
                         Office of the State Appellate Defender, of Springfield, for appellee.


Justices                 JUSTICE THEIS delivered the judgment of the court, with opinion.
                         Chief Justice Kilbride and Justices Freeman, Thomas, Garman, Karmeier,
                         and Burke concurred in the judgment and opinion.



                                           OPINION

¶1        The principal issue in this appeal is whether the Juvenile Court Act of 1987 (Act) (705
      ILCS 405/1-1 et seq. (West 2010)) authorizes a trial court to commit a minor to the
      Department of Juvenile Justice (Department) when the minor, who was adjudicated
      delinquent for unlawful consumption of alcohol, violates the conditions of her probation. The
      appellate court held that the Act does not permit commitment to the Department and reversed
      the judgment of the trial court. 2012 IL App (4th) 110191.
¶2        For the reasons that follow, we affirm the judgment of the appellate court.

¶3                                       BACKGROUND
¶4        On December 30, 2009, in the Champaign County circuit court, the State filed a petition
      for adjudication of wardship with respect to respondent, Shelby R., then 14 years old. The
      petition alleged that on December 29, 2009, respondent committed the offenses of domestic
      battery (720 ILCS 5/12-3.2(a)(1), (2) (West 2010)), in that she punched a family member,
      and tore another family member’s shirt; aggravated assault (720 ILCS 5/12-2(a)(1) (West
      2010)), in that she waved a knife at her mother; and unlawful consumption of alcohol (235
      ILCS 5/6-20(e) (West 2010)). Respondent was appointed counsel and entered a general
      denial to the charges. The trial court granted the State’s motion to detain respondent pending
      further proceedings and ordered that respondent be detained at the Champaign County Youth
      Detention Center.
¶5        Trial on the State’s petition was scheduled for February 1, 2010. On that date, the trial
      court was advised that respondent had been accepted into a residential substance abuse


                                               -2-
       treatment program at Gateway Foundation in Carbondale. The trial court continued the case
       for status, putting the trial “on hold” until respondent completed treatment.
¶6          In April 2010, respondent left Gateway without completing the program. As a
       consequence, the following month respondent was again confined to the Champaign County
       Youth Detention Center, where she remained until June 7, 2010. On that date, respondent
       pled guilty to unlawful consumption of alcohol, a Class A misdemeanor (235 ILCS 5/6-20(f)
       (West 2010)), in exchange for dismissal of the domestic battery and aggravated assault
       charges. The State provided a factual basis for the charge, advising the court that on
       December 29, 2009, respondent admitted to a police officer that she had consumed alcohol,
       and that a breath test revealed a blood-alcohol content of 0.142. The trial court accepted the
       plea, adjudicated respondent a delinquent minor, and made her a ward of the court. On
       respondent’s motion, the trial court released respondent from detention to the custody of her
       mother, pending sentencing.
¶7          On July 7, 2010, the trial court sentenced respondent to 18 months’ probation. Among
       the conditions of her probation was that respondent refrain from consuming any alcoholic
       beverages or using illicit drugs. Respondent was also required to submit to random drug
       testing.
¶8          On September 8, 2010, the State filed a petition to revoke respondent’s probation. The
       State alleged that on August 18, 2010, respondent submitted a urine sample that tested
       positive for the presence of marijuana and cocaine metabolites. Respondent subsequently
       admitted the probation violation. The trial court advised respondent of the possible
       consequences of that admission, including commitment to the Department for up to one year.
       The trial court revoked respondent’s probation and, at a new sentencing hearing, committed
       respondent to the Department for an indeterminate term of 364 days, with a credit of 55 days
       for time spent in pretrial detention. Respondent was thereafter conveyed to the Department’s
       facility in Warrenville.
¶9          Respondent filed a motion to reconsider her sentence, arguing that the Act prohibits
       commitment to the Department for unlawful consumption of alcohol. The trial court
       disagreed, and denied respondent’s motion. Respondent challenged her sentence on appeal,
       and the appellate court reversed. 2012 IL App (4th) 110191.
¶ 10        The appellate court first recognized that because respondent had completed her sentence,
       the issue of its validity was moot. Id. ¶ 16. The appellate court, however, agreed with
       respondent that review was appropriate under the public interest exception to the mootness
       doctrine. Id. ¶ 17. On the merits, the appellate court held that the Act does not permit a minor
       to be sentenced to incarceration in the Department for unlawful consumption of alcohol. Id.
       ¶ 57.
¶ 11        We allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315(a) (eff. Feb. 26,
       2010).

¶ 12                                      ANALYSIS
¶ 13      The State argues that we need not consider the propriety of respondent’s sentence
       because the case is moot and, contrary to the appellate court’s judgment, the public interest

                                                 -3-
       exception to the mootness doctrine is inapplicable. Alternatively, the State argues that even
       if the public interest exception applies, the appellate court misconstrued the Act. According
       to the State, the trial court’s order committing respondent to the Department was proper,
       pursuant to section 1-4.1 of the Act (705 ILCS 405/1-4.1 (West 2010)), because respondent
       violated a valid court order when she violated the terms of her probation. On these issues of
       law our review proceeds de novo. Wright Development Group, LLC v. Walsh, 238 Ill. 2d 620,
       632-33 (2010); In re C.C., 2011 IL 111795, ¶ 29.

¶ 14                                           Mootness
¶ 15       An appeal is moot if no controversy exists or if events have occurred which foreclose the
       reviewing court from granting effectual relief to the complaining party. In re Marriage of
       Peters-Farrell, 216 Ill. 2d 287, 291 (2005). Where, as here, the appeal involves the validity
       of a sentence, such appeal is rendered moot if the sentence has been served. People v.
       Roberson, 212 Ill. 2d 430, 435 (2004); People v. Lynn, 102 Ill. 2d 267, 272 (1984).
       Respondent acknowledged, in the appellate court, that she served her sentence. Thus, her
       appellate court appeal was moot. Although the general rule is that Illinois courts will not
       decide moot questions (Wright Development Group, 238 Ill. 2d at 632), this court has
       recognized exceptions to that rule. See In re Alfred H.H., 233 Ill. 2d 345, 355, 358, 361
       (2009) (discussing the public interest exception, the “capable of repetition yet avoiding
       review” exception, and the collateral consequences exception to the mootness doctrine).
¶ 16       In the instant case, the appellate court held that the validity of respondent’s sentence,
       although moot, was reviewable under the public interest exception to the mootness doctrine.
       2012 IL App (4th) 110191, ¶ 17. This exception permits review of an otherwise moot
       question where the “magnitude or immediacy of the interests involved warrant[s] action by
       the court.” (Internal quotation marks omitted.) Felzak v. Hruby, 226 Ill. 2d 382, 392 (2007)
       (quoting Dixon v. Chicago & North Western Transportation Co., 151 Ill. 2d 108, 117
       (1992)). Application of this exception, which is narrowly construed, requires a clear showing
       of each of the following criteria: (1) the question presented is of a public nature; (2) an
       authoritative determination of the question is desirable for the future guidance of public
       officers; and (3) the question is likely to recur. Wisnasky-Bettorf v. Pierce, 2012 IL 111253,
       ¶ 12; Felzak, 226 Ill. 2d at 393.
¶ 17       The State does not dispute that the appellate court correctly found that the first and third
       criteria are satisfied here. The State argues only that the second criterion—the desirability
       of an authoritative determination—is not satisfied. The State contends that the second
       criterion requires a disarray in the law or conflicting precedent on the question before the
       court, or some other circumstance, that would make an authoritative determination not
       merely useful to public officers, but “especially useful” to them. The State continues that the
       appellate court here was faced with a complete absence of precedent as to whether a juvenile
       may be committed to the Department for underage drinking and the law was thus not in
       disarray, and that no other circumstance exists which would require an authoritative
       determination on that question. The State argues that under these circumstances the appellate
       court erred in applying the public interest exception and its opinion, therefore, must be


                                                 -4-
       vacated. We disagree.
¶ 18       Since our formal adoption of the public interest exception in People ex rel. Wallace v.
       Labrenz, 411 Ill. 618, 622 (1952), this court has reviewed a variety of otherwise moot issues
       under this exception. See, e.g., In re E.G., 133 Ill. 2d 98 (1989) (whether a minor has the
       right to refuse medical treatment); Bonaguro v. County Officers Electoral Board, 158 Ill. 2d
391 (1994) (whether a political party may fill a vacancy in nomination for judicial office by
       party resolution); Roberson, 212 Ill. 2d 430 (whether a defendant is entitled to a credit on a
       violation-of-bail-bond sentence for time spent in custody awaiting trial on the underlying
       charge that was dismissed); In re Christopher K., 217 Ill. 2d 348 (2005) (whether the law-of-
       the-case doctrine bars consideration of an extended juvenile jurisdiction motion after the
       denial of a discretionary transfer motion is affirmed on appeal); Wirtz v. Quinn, 2011 IL
       111903 (whether an appropriations bill impermissibly contained substantive law).
¶ 19       When considering whether the second criterion for application of the public interest
       exception has been satisfied, this court has emphasized the importance of examining the state
       of the law as it relates to the moot question. In re Commitment of Hernandez, 239 Ill. 2d 195,
       202 (2010); Christopher K., 217 Ill. 2d at 360. Generally, we have “declined to apply the
       public interest exception when there are no conflicting precedents requiring an authoritative
       resolution.” Peters-Farrell, 216 Ill. 2d at 292. Accord In re J.T., 221 Ill. 2d 338, 351 (2006)
       (finding no need for an authoritative determination of moot issue where appellate court cases
       on that issue were uniform). Conversely, we have frequently cited the confused state of the
       law when deciding that an authoritative resolution of an otherwise moot question is desirable.
       See, e.g., In re Andrew B., 237 Ill. 2d 340, 347 (2010) (“second element [of public interest
       exception] is satisfied because our appellate court is divided on the issue”); Commonwealth
       Edison Co. v. Will County Collector, 196 Ill. 2d 27, 33 (2001) (“our case law *** is in
       conflict” and the governing principles are “in the state of some muddle” (internal quotation
       marks omitted)); In re D.L., 191 Ill. 2d 1, 8 (2000) (“the relevant appellate court precedents
       are in conflict”).
¶ 20       Notwithstanding the significance of a conflict in the case law when determining whether
       a moot question should be decided under the public interest exception, the absence of a
       conflict does not necessarily bar our review. Case law demonstrates that even issues of first
       impression may be appropriate for review under this exception. In Labrenz, for example, we
       considered an issue of first impression involving the trial court’s authority to appoint a
       guardian on behalf of an infant whose parents, for religious reasons, would not consent to
       certain medical treatment. Applying the public interest exception, we noted that in situations
       where a child’s life is endangered, “public authorities must act promptly if their action is to
       be effective, and although the precise limits of authorized conduct cannot be fixed in
       advance, no greater uncertainty should exist than the nature of the problems makes
       inevitable.” Labrenz, 411 Ill. at 623.
¶ 21       We have also considered various issues of first impression arising under our election law,
       including issues regarding eligibility to run for public office. See, e.g., Wisnasky-Bettorf,
       2012 IL 111253; Goodman v. Ward, 241 Ill. 2d 398 (2011); Cinkus v. Village of Stickney
       Municipal Officers Electoral Board, 228 Ill. 2d 200 (2008). We reasoned that consideration
       of such issues, though moot, would unquestionably aid election officials and lower courts

                                                -5-
       in deciding election disputes promptly, avoiding uncertainty in the electoral process.
       Goodman, 241 Ill. 2d at 405. We applied the same rationale in Sandholm v. Kuecker, 2012
       IL 111443, to an issue of first impression regarding attorney fees under the Citizen
       Participation Act (735 ILCS 110/25 (West 2008)). Although the attorney fee issue was
       rendered moot by our decision on the main issue, we determined that consideration under the
       public interest exception was warranted because, inter alia, a “definitive decision by this
       court will provide guidance to the lower courts in deciding which attorney fees are
       appropriate under the Act.” Sandholm, 2012 IL 111443, ¶ 63 (citing Goodman, 241 Ill. 2d
       at 404-05).
¶ 22       Here, the appellate court was also confronted with an issue of first impression—whether
       a juvenile may be committed to the Department for underage drinking. The need for an
       authoritative determination of this issue, which involves the liberty interests of minors, is at
       least as great as the need relative to the attorney fee issue in Sandholm, the candidate
       eligibility issue in Goodman, and the medical care issue in Labrenz. Providing a definitive
       decision as to the statutory limits of a judge’s sentencing authority for underage drinking, a
       common occurrence, will provide guidance not only to juvenile court judges and prosecutors,
       but also defense attorneys who must advise their young clients in a competent and accurate
       manner. No greater uncertainty should exist in a delinquent minor proceeding than the
       circumstances of an individual case may dictate.
¶ 23       We conclude that the appellate court did not err when it applied the public interest
       exception to the mootness doctrine and reviewed the sentencing issue on the merits. For the
       same reasons that review by the appellate court was appropriate, review by this court is also
       appropriate. Thus, we turn to the substantive issue before us.

¶ 24                Unlawful Consumption of Alcohol and Commitment to the
                                    Department of Juvenile Justice
¶ 25       The Liquor Control Act of 1934 forbids the consumption of alcohol by any person under
       the age of 21. 235 ILCS 5/6-20(e) (West 2010). A violation constitutes a Class A
       misdemeanor. 235 ILCS 5/6-20(f) (West 2010). Respondent admitted to a violation of this
       act and was adjudicated a delinquent minor.
¶ 26       In criminal proceedings, sentencing is governed by the Unified Code of Corrections,
       under which a Class A misdemeanor is punishable by imprisonment for a term of less than
       one year. 730 ILCS 5/5-4.5-55(a) (West 2010). In delinquent minor proceedings, however,
       sentencing is governed by the provisions of section 5-710 of the Juvenile Court Act (705
       ILCS 405/5-710 (West 2010)).
¶ 27       The trial court originally sentenced respondent to probation, one of the sentencing orders
       expressly authorized under section 5-710. 705 ILCS 405/5-710(1)(a)(i) (West 2010). Shortly
       thereafter, the State filed a petition to revoke respondent’s probation. Pursuant to section 5-
       720 of the Act:
               “If the court finds that the minor has violated a condition at any time prior to the
               expiration or termination of the period of probation ***, it may continue him or her
               on the existing sentence, with or without modifying or enlarging the conditions, or

                                                 -6-
               may revoke probation *** and impose any other sentence that was available under
               Section 5-710 at the time of the initial sentence.” (Emphasis added.) 705 ILCS 405/5-
               720(4) (West 2010).
       The trial court revoked respondent’s probation and sentenced her to an indeterminate term
       of 364 days in the Department of Juvenile Justice with credit for time spent in pretrial
       detention.
¶ 28        Although commitment to the Department is an authorized sentence under section 5-710,
       its availability is limited. Section 5-710(1)(b) states:
               “A minor found to be guilty may be committed to the Department of Juvenile Justice
               ***, provided that the commitment *** shall be made only if a term of incarceration
               is permitted by law for adults found guilty of the offense for which the minor was
               adjudicated delinquent.” 705 ILCS 405/5-710(1)(b) (West 2010).
       Additionally, section 5-710(7) states:
               “In no event shall a guilty minor be committed to the Department of Juvenile Justice
               for a period of time in excess of that period for which an adult could be committed
               for the same act.” 705 ILCS 405/5-710(7) (West 2010).
       The Act defines the term “adult” as “a person 21 years of age or older.” 705 ILCS 405/1-3(2)
       (West 2010). See also 705 ILCS 405/1-3(10), 5-105(10) (West 2010) (“ ‘Minor’ means a
       person under the age of 21 years subject to this Act.”).
¶ 29        The appellate court reasoned that because an “adult,” as defined in the Act, could not be
       found guilty of the “offense” for which respondent was adjudicated delinquent, and could not
       be incarcerated for the “same act” that respondent committed, incarceration was not available
       under section 5-710 at the time of the initial sentence and, thus, was not an option when the
       trial court revoked respondent’s probation. 2012 IL App (4th) 110191, ¶¶ 51-52. The
       appellate court rejected the State’s argument that the “incarceration of minors” provision set
       forth in section 1-4.1 of the Act (705 ILCS 405/1-4.1 (West 2010)) authorized the
       incarceration of respondent. 2012 IL App (4th) 110191, ¶¶ 40-47.
¶ 30        Section 1-4.1 states:
               “Except for minors accused of violation of an order of the court, any minor accused
               of any act under federal or State law, or a municipal ordinance that would not be
               illegal if committed by an adult, cannot be placed in a jail, municipal lockup,
               detention center or secure correctional facility. Confinement in a county jail of a
               minor accused of a violation of an order of the court, or of a minor for whom there
               is reasonable cause to believe that the minor is a person described in section (3) of
               Section 5-105 [a delinquent minor], shall be in accordance with the restrictions set
               forth in Section 5-410 and 5-501 of this Act.” (Emphasis added.) 705 ILCS 405/1-4.1
               (West 2010).
¶ 31        The State argues that the appellate court misconstrued the Act. Focusing on the exception
       set forth in the first sentence of section 1-4.1, the State argues that the trial court was
       authorized to sentence respondent to incarceration because she violated an order of the court
       by violating the terms of her probation. Respondent counters that any authority under the Act


                                                -7-
       to incarcerate minors accused of violating a court order applies only prior to an adjudicatory
       proceeding and, therefore, is inapplicable here.
¶ 32        As in all cases of statutory construction, our primary objective is to give effect to the
       intent of the legislature. The most reliable indicator of such intent is the language of the Act,
       which must be given its plain and ordinary meaning. In re D.F., 208 Ill. 2d 223, 229 (2003).
       When the statutory language is clear and unambiguous, we will give it effect without resort
       to extrinsic aids for construction. In re C.C., 2011 IL 111795, ¶ 30. Our analysis of the Act
       is also guided by the fundamental principle that statutes must be read as a whole and not as
       isolated provisions. Michigan Avenue National Bank v. County of Cook, 191 Ill. 2d 493, 504
       (2000). Further, we will presume that the legislature did not intend an absurdity,
       inconvenience, or injustice. Sandholm, 2012 IL 111443, ¶ 41. Finally, we must heed the
       legislature’s directive that the Act be “liberally construed” to carry out the purpose and policy
       expressly set forth therein. 705 ILCS 405/1-2(4) (West 2010).
¶ 33        The State argues that section 1-4.1 is a broad sentencing provision, permitting
       incarceration when a minor is in “violation of an order of the court” (705 ILCS 405/1-4.1
       (West 2010)). The State posits that respondent, having violated a condition of her probation,
       was in violation of an order of the court and, thus, was properly sentenced to a term in the
       Department of Juvenile Justice. The State’s argument, however, overlooks that the trial court
       did not sentence respondent to incarceration because she was in violation of an order of the
       court. The trial court revoked respondent’s probation, and then sentenced her to incarceration
       on the sole offense for which she was adjudicated delinquent: unlawful consumption of
       alcohol.
¶ 34        Section 5-720 of the Act governs the process for revoking a delinquent minor’s sentence
       of probation. 705 ILCS 405/5-720 (West 2010). This section sets forth the notice
       requirements (705 ILCS 405/5-720(1) (West 2010)), the manner in which a probation
       revocation hearing must be conducted (705 ILCS 405/5-720(2), (3) (West 2010)), and how
       the court must proceed “[i]f the court finds that the minor has violated a condition” of
       probation (705 ILCS 405/5-720(4), (5) (West 2010)). Respondent here admitted the violation
       alleged in the State’s revocation petition, and the trial court revoked respondent’s probation
       as it was permitted to do under section 5-720. See 705 ILCS 405/5-720(4) (West 2010). At
       that point, the court’s only option was to “impose any other sentence that was available under
       Section 5-710 at the time of the initial sentence.” (Emphasis added.) Id. At the time of the
       initial sentence, the only offense for which respondent could be sentenced was underage
       drinking. Thus, assuming, as the State argues, that section 1-4.1 permits a minor to be
       sentenced to incarceration for violation of an order of the court, this provision is inapplicable
       where, as here, the minor is sentenced for an entirely different offense.
¶ 35        The State, in effect, would have us read section 1-4.1 as creating a new sentencing
       scheme that overrides the probation revocation provisions set forth in section 5-720 and the
       sentencing provisions of section 5-710. The plain language of section 1-4.1, however, does
       not support this view of legislative intent.
¶ 36        We observe first that section 1-4.1 does not refer to probation revocation proceedings
       specifically, or to posttrial delinquent minor proceedings generally. Nor does section 1-4.1


                                                 -8-
       contain any reference to the kinds of sentencing orders a court may enter when a minor is
       found guilty in a delinquent minor proceeding or guilty of violating a condition of probation.
       The complete absence of language even hinting that the legislature intended to modify the
       sentencing scheme for delinquent minors strongly militates against construing section 1-4.1
       in that fashion.
¶ 37       We also observe that the incarceration exception, by its plain terms, applies only to
       minors “accused” of violating a court order. This word choice indicates that the legislature
       intended section 1-4.1 to apply to minors who have not yet been found guilty of violating a
       court order. Thus, section 1-4.1 is not a sentencing provision, as it applies to those “accused,”
       not those “found guilty.”
¶ 38       The State disagrees that the term “accused” limits the application of section 1-4.1 in this
       fashion. The State explains that Illinois statutes, such as the Uniform Criminal Extradition
       Act (725 ILCS 225/3 (West 2010)), the Rights of Crime Victims and Witnesses Act (725
       ILCS 120/4 (West 2010)), and the Military Code of Illinois (20 ILCS 1805/71 (West 2010)),
       are replete with instances where the word “accused” includes both persons charged with a
       crime and those persons convicted of a crime. Based on these other statutes, the State
       maintains that the word “accused,” as used in the first sentence of section 1-4.1, identifies
       the person to whom the incarceration exception applies, and not the procedural stage at
       which the exception applies. Thus, according to the State, the incarceration exception applies
       to minors found guilty of violating a court order.
¶ 39       Although this court may, when discerning legislative intent, consider similar and related
       enactments (People ex rel. Illinois Department of Corrections v. Hawkins, 2011 IL 110792,
       ¶ 24), we find no similarity and no real relationship between the Juvenile Court Act, on the
       one hand, and the Uniform Criminal Extradition Act, the Rights of Crime Victims and
       Witnesses Act, or the Military Code on the other hand. Thus, the term “accused,” as used in
       these statutes, does not inform our interpretation of that term as used in the Juvenile Court
       Act. Rather, our interpretation is informed by the manner in which “accused” is used in
       different sections of the Juvenile Court Act. Under our rules of statutory construction,
       “[w]here a word is used in different sections of the same statute, the presumption is that the
       word is used with the same meaning throughout the statute, unless a contrary legislative
       intent is clearly expressed.” People v. Maggette, 195 Ill. 2d 336, 349 (2001).
¶ 40       The term “accused” appears not only in the first sentence of section 1-4.1, on which the
       State relies, it also appears in the second (final) sentence of section 1-4.1:
                “Confinement in a county jail of a minor accused of a violation of an order of the
                court, or of a minor for whom there is reasonable cause to believe that the minor is
                a person described in section (3) of Section 5-105 [a delinquent minor], shall be in
                accordance with the restrictions set forth in Sections 5-410 and 5-501 of this Act.”
                (Emphasis added.) 705 ILCS 405/1-4.1 (West 2010).
       Sections 5-410 and 5-501 contain restrictions on the time and manner in which a minor may
       be held following arrest and pending an adjudicatory hearing. 705 ILCS 405/5-410, 5-501
       (West 2010); In re Randall M., 231 Ill. 2d 122, 129-33 (2008). The incorporation of these
       preadjudication provisions demonstrates that the term “accused,” as used in the second


                                                 -9-
       sentence of section 1-4.1, identifies a minor who has not yet been adjudicated guilty of
       violating a court order. Indeed, the State agrees that the second sentence of section 1-4.1
       applies prior to an adjudication of guilt. The State, however, offers no cogent reason for
       construing the same language in the preceding sentence to mean something different.
       Furthermore, the only other sections of the Act in which the term “accused” appears do not
       suggest a different meaning. See 705 ILCS 405/5-401(3), 5-401.5(e) (West 2010). We,
       therefore, reject the State’s argument that the incarceration exception constitutes a broad
       sentencing provision applicable to minors found guilty of violating a court order.
¶ 41        Our construction of section 1-4.1 does not render the identical language in section 5-
       401(3) of the Act superfluous. Section 5-401(3) states:
                 “Except for minors accused of violation of an order of the court, any minor accused
                 of any act under federal or State law, or a municipal or county ordinance that would
                 not be illegal if committed by an adult, cannot be placed in a jail, municipal lockup,
                 detention center, or secure correctional facility. Juveniles accused with underage
                 consumption and underage possession of alcohol cannot be placed in a jail, municipal
                 lockup, detention center, or correctional facility.” 705 ILCS 405/5-401(3) (West
                 2010).
¶ 42        Section 5-401(3) is located within part 4 of the delinquent minors article of the Act
       (article V), which addresses the arrest and taking into custody of minors. See 705 ILCS
       405/5-401 through 5-415 (West 2010).
¶ 43        Its applicability is necessarily limited by its location within the delinquent minors article.
       The applicability of section 1-4.1, however, is not similarly limited. Section 1-4.1, located
       within the general provisions of article I, potentially applies not only to preadjudication
       delinquent minors, but to other minors that come within the auspices of the Act, who have
       been accused of violating a court order. See 705 ILCS 5/3-1 to 3-40 (West 2010) (article III)
       (addressing minors in need of authoritative intervention); 705 ILCS 5/4-1 to 4-29 (West
       2010) (article IV) (addressing addicted minors). We view the legislature’s decision to repeat,
       in section 5-401(3), the same language appearing in the first sentence of section 1-4.1 as
       simply the legislature’s attempt to clarify the incarceration exception’s general applicability,
       notwithstanding the specific exclusion for “[j]uveniles accused with underage consumption
       and underage possession of alcohol.” 705 ILCS 405/5-401(3) (West 2010). We note that at
       the same time the legislature adopted the first sentence of section 1-4.1, and added the same
       language to section 5-401, it also amended article IV of the Act, which addresses addicted
       minors, to clarify that “[m]inors taken into temporary custody under this Section are subject
       to the provisions of Section 1-4.1.” Pub. Act 86-1154 (eff. Jan. 1, 1993) (codified at 705
       ILCS 405/4-4(4) (West 2010)).
¶ 44        In short, construing section 1-4.1 as applying only to minors who have not yet been found
       guilty of violating a court order does not render this provision superfluous when considered
       in light of section 5-401(3). Moreover, the limited overlap between these two sections of the
       Act does not manifest an intent by the General Assembly that section 1-4.1 override the
       sentencing provisions in section 5-710 or the probation revocation provisions in section 5-
       720.


                                                  -10-
¶ 45       We further reject the State’s argument that the first sentence of section 1-4.1 effectively
       takes its meaning from section 5633(a)(11)(A)(ii) of the federal Juvenile Justice and
       Delinquency Prevention Act (42 U.S.C. § 5633(a)(11)(A)(ii) (2006)). This section of the
       federal act sets forth one of four core requirements with which a state must comply in order
       to qualify for federal grant monies to support that state’s juvenile justice and delinquency
       prevention efforts. See 42 U.S.C. § 5633(c) (2006) (identifying the four requirements).
       Section 5633(a)(11) provides in relevant part:
                     “[J]uveniles who are charged with or who have committed an offense that would
                     not be criminal if committed by an adult[ ] ***
                shall not be placed in secure detention facilities or secure correctional facilities[.]”
                42 U.S.C. § 5633(a)(11)(A) (2006).1
       The federal act also contains an exception to this requirement for “juveniles who are charged
       with or who have committed a violation of a valid court order.” 42 U.S.C.
       § 5633(a)(11)(A)(ii) (2006).
¶ 46       The State maintains that Congress adopted the “valid court order exception” in 1980 in
       response to criticism that the federal act, enacted six years earlier, limited a court’s ability
       to deal with chronic status offenders, such as chronic truants, runaways, and curfew violators.
       See D’lorah L. Hughes, An Overview of the Juvenile Justice and Delinquency Prevention Act
       and the Valid Court Order Exception, 2011 Ark. L. Notes 29, 32. Noting a similarity
       between the language of section 5633 of the federal act and section 1-4.1 of the Illinois
       statute, the State argues that the trial court’s commitment of respondent was consistent with
       this valid court order exception. According to the State, respondent committed a flagrant
       breach of the terms of her probation, which was exactly the situation the valid court order
       exception was intended to address.
¶ 47       The issue before us is not whether the trial court’s sentence of incarceration is consistent
       with the purpose purportedly underlying Congress’ adoption of the valid court order
       exception. The issue is whether the trial court’s sentence of incarceration is consistent with
       the language of the Illinois statute. To the extent the federal statute is relevant to that issue,
       we note that although the language in section 1-4.1 is similar to section 5633 of the federal
       statute, it is not identical. The federal statute carves out an exception to the rule prohibiting
       the institutionalization of status offenders for juveniles “charged with” a violation of a valid
       court order, as well as juveniles “who have committed” a violation of a valid court order. 42
       U.S.C. § 5633(a)(11)(A)(ii) (2006). Section 1-4.1, however, only refers to minors “accused”
       of being in violation of a valid court order. 705 ILCS 405/1-4.1 (West 2010). “Accused” is
       akin to “charged with.” It is not akin to one “who has committed” a violation of a court
       order. Thus, section 1-4.1 carves out a more narrow exception to the rule prohibiting the
       institutionalization of status offenders. Although the State would ignore this distinction
       between the federal statute and the Illinois statute, we must apply section 1-4.1 as written.


               1
               This requirement has become known as the “deinstitutionalization of status offenders.”
       Robert W. Sweet, Jr., Deinstitutionalization of Status Offenders: In Perspective, 18 Pepp. L. Rev.
       389, 405 (1991).

                                                 -11-
       See Hines v. Department of Public Aid, 221 Ill. 2d 222, 230 (2006) (court may not annex
       new provisions or substitute different ones in the guise of statutory construction).
¶ 48       The State contends that reading the Illinois statute so that a minor could be incarcerated
       upon the mere accusation of violating a court order but could not be incarcerated upon being
       found guilty of violating a court order produces an absurdity, a result to be avoided. See
       People v. Hanna, 207 Ill. 2d 486, 499 (2003). We disagree that reading the statute according
       to the its plain terms produces an absurdity. The concerns that animate the Act’s provisions
       relating to the potential detention of minors upon being taken into custody and prior to an
       adjudicatory proceeding are not necessarily the same concerns that animate the Act’s
       sentencing provisions. The legislature could have reasonably concluded that enlarging the
       circumstances under which a minor could be sentenced to incarceration is antithetical to the
       statutory policy of promoting the development and implementation of community-based
       programs to prevent delinquent behavior. 705 ILCS 405/5-101(2)(a) (West 2010).

¶ 49                                    CONCLUSION
¶ 50       We conclude that the trial court was without authority to commit respondent to the
       Department of Juvenile Justice for unlawful consumption of alcohol. We, therefore, affirm
       the judgment of the appellate court reversing the judgment of the trial court.

¶ 51      Affirmed.




                                               -12-